Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 23, 2021.

Amendments
           Applicant’s amendment filed November 23, 2021 is acknowledged. 
	Applicant has added new claim 129.
	Claims 6-12, 21, 38, 44-46, 48-50, 54, 61, 63-128 are cancelled.
	Claims 1-5, 13-20, 22-37, 39-43, 47, 51-53, 55-60, 62, and 129 are pending.
	Claims 14-15, 19, 24-30, 39-40, 47, 52-53, 55, and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
	Claims 1-5, 13, 16-18, 20, 22-23, 31-37, 41-43, 51, 56-60, and 129 are under examination.

Election/Restrictions
Applicant’s reply filed 11/23/2021 to the Requirement for Election/Restriction mailed 08/27/2021 is acknowledged. 
Applicant’s election of Invention I, drawn to a lipid nanoparticle, is acknowledged.
Applicant’s election of Invention I(a), wherein the agent comprises an mRNA encoding a protein of interest, is acknowledged.
Applicant’s election of β-sitosterol, as the species of sterol, phytosterol, or other structural lipid, is acknowledged.
Compound X, as the species of ionizable lipid, is acknowledged.
Applicant’s election of DSPC, as the species of non-cationic helper lipid or phospholipid, is acknowledged. 
Applicant’s election of PEG-DMG, as the species of PEG-lipid, is acknowledged.
Applicant’s election of T cell, as the species of immune cell, is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in any of the restriction requirements, each of the elections has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-15, 19, 24-30, 39-40, 47, 52-53, 55, and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.
	
Priority
	Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Applications 62/623,922 filed 01/30/2018; 62/733,609 filed 09/19/2018; and 62/744,825 filed 10/12/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is being considered.

The information disclosure statement filed 08/23/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons:

With respect to non-patent literature (NPL) citation #9, as required by 37 CFR 1.98(b), the date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. In this case, NPL citation #9, supplying merely a publication year of 2018, does not clarify the publication date relative to applicant’s priority claims.

It is noted that references cited within office actions, search reports, interview summaries, and similar patent office communications are not considered. If Applicant desires said references to be considered, Applicant should cite said references separately in an information disclosure statement (IDS).



Specification
	The disclosure is objected to because of the following informalities: The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “tetronic”, which appears in the present specification on page 235. It is noted that the provided examples are not meant to be a complete listing of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.



Sequence Compliance
Appropriate action is required so that the sequences disclosed in the instant application comply with the sequence rules as discussed in MPEP 2421, MPEP 2422, and 37 CFR 1.821(d). The sequence rules embrace all unbranched nucleotide sequences with ten or more nucleotide bases and all unbranched, non-D amino acid sequences with four or more amino acids, provided that there are at least 10 "specifically defined" nucleotides or 4 "specifically defined" or amino acids. The rules apply to all sequences in a given application, whether claimed or not. All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art. It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database. See MPEP 2421.02.
In this case, page 302 of the specification refers to SEQ ID NOs: 177 and 178. However, the instant Sequence Listing does not disclose SEQ ID NOs: 177 and 178.
Considering the length of the instant specification, Applicant’s cooperation is requested in correcting any errors regarding sequence compliance of which applicant may become aware in the specification. Applicant should carefully review the entire specification to ensure that the instant application is in compliance with the sequence rules.

Claim Objections
	The claims are objected to because of the following informalities:
. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 13, 16-18, 20, 22-23, 31-37, 41-43, 51, 56-60, and 129 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
The term “immune cell delivery potentiating lipid”, as recited in the claims, is a relative term which renders the claim indefinite. The term “immune cell delivery potentiating lipid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To elaborate further, it is unclear what lipids are considered immune cell delivery potentiating lipids, as opposed to what lipids are not considered immune cell delivery potentiating lipids. For example, it is unclear whether any ionizable lipid, sterol, or structural lipid is an immune cell delivery potentiating lipid. If all ionizable lipids, sterols, and structural lipids are not immune cell delivery potentiating 
The claims further recite that the “immune cell delivery potentiating lipid” is provided in an amount “effective to enhance delivery of the lipid nanoparticle to an immune cell”. This recitation renders the claims further indefinite because the term “enhance” is also a relative term but the claim provides no standard for ascertaining the requisite degree. The claim recites an “immune cell delivery potentiating lipid” is provided in an amount effective to “enhance” delivery of the lipid nanoparticle to an immune cell but fails to identify what the enhancement is relative to.
For these reasons, and those discussed above, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claims 1-5, 13, 16-18, 20, 22-23, 31-37, 41-43, 51, 56-60, and 129 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Chemical compounds may be claimed by a name that adequately describes the material to one skilled in the art (e.g. by common names used in the art, by chemical nomenclature, or by chemical formula). In this case, the instant claims are generally indefinite for claiming chemical compounds by a name that does not adequately describe the material to one skilled in the art for the following reasons:
The identification of chemical compounds solely by the use of abbreviations, without first identifying the abbreviations by their complete name prior to using the abbreviations, renders the claims generally indefinite. For example, the abbreviations LNP, DSPC, DPPC, DMPC, DMPE, DOPC, PEG-c-DOMG, PEG-DMG, PEG-DLPE, PEG-DMPE, PEG-DPPC, and PEG-DSPE 
The identification of a genus of chemical compounds solely be reference to “Formulae”, e.g. Formulae (I I), render the claims generally indefinite. The “Formulae” are undefined by the claims, and accordingly one of ordinary skill in the art would not be reasonably apprised of the genus of chemical compounds embraced by each undefined “Formulae”. Although the instant specification provides chemical formulas for each recited “Formulae” (e.g. Formula (I I) on page 31), limitations from the specification are not incorporated into the claims (e.g. the scope of different R-groups in each formula).


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
The term “suitable” in claim 5 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To elaborate further, it is unclear what Applicant considers to be a “suitable” control, as opposed to a control which is not “suitable”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Claims 4 and 5 merely recite wherein the enhanced delivery is relative is to a lipid nanoparticle lacking the immune cell delivery potentiating (claim 4) or a suitable control (claim 5). Claim scope is not limited by claim language that does not limit a claim to a particular structure. In this case, claims 4 and 5 merely indicate a functional property of the lipid nanoparticle recited in claim 1 without positively limiting the structure of the claimed lipid nanoparticle. Essentially, claims 4 and 5 recite functional characteristics which naturally flow from the structural elements positively recited in claim 1. Accordingly, claims 4 and 5 are improper dependent for failing to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 is directed an “immune cell delivery lipid nanoparticle”. Essentially, claim 1 is directed to a lipid nanoparticle for delivery to an immune cell, which is an intended use recitation. Claim 13 merely recites wherein the immune cell is a T cell. Claim scope is not limited by claim language that does not limit a claim to a particular structure. In this case, the recitation that the lipid nanoparticle is used for delivery to a T cell, as recited in claim 13, is an intended use recitation which does not positively further limit the structure of the lipid nanoparticle recited in claim 1. Accordingly, claim 13 is improper dependent for failing to further limit the subject matter of claim 1.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a lack of written description rejection.
	Claim 3 recites that the ionizable lipid, sterol, other structural lipid, non-cationic helper lipid, phospholipid, or PEG lipid is a C1q binding lipid (i.e. a lipid that binds to C1q). Thus, the claim is directed to a genus of structurally undisclosed lipids defined by having the functional property of binding to C1q. The specification of the instant application does not positively disclose a single, specific lipid molecule that is capable of binding to C1q. An adequate written description of a genus of C1q binding lipids requires more than a mere statement that it is part of the invention. What is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13, 16, 18, 35-37, 41-43, 51, 56-58, and 129 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/049245 A2 to Benenato et al. (published: 23 Mar 2017), of record in IDS.
It is noted that WO 2017/049245 A2 lists additional authors other than those listed in the instant application.

Benenato discloses a lipid nanoparticle comprising an mRNA encoding a polypeptide of interest. See Abstract; see parargaph [0020].
Benenato discloses that the lipid nanoparticle comprises the lipid of Compound 18. See paragraphs [00133] and [00186]. Benenato discloses (e.g. page 139) that Compound 18 has the following structure,

    PNG
    media_image1.png
    369
    1035
    media_image1.png
    Greyscale

which is identical to the compound identified as Compound X, and also referred to as Compound I-18, in the instant specification. 
Benenato discloses that the lipid nanoparticle comprises PEG-DMG. See paragraph [00190].
Benenato discloses that the lipid nanoparticle comprises sitosterol. See paragraph [00191].

Benenato discloses that the lipid nanoparticle comprises DSPC. See paragraph [00193].
Benenato discloses exemplary lipid nanoparticles comprising DSPC, cholesterol, PEG-DMG, mRNA, and Compound 18. See paragraph [00666] and Table 10 on page 252.
Benenato discloses that the lipid nanoparticle targets a T cell. See paragraph [00364].
Benenato discloses that the lipid nanoparticle has “enhanced delivery”. See paragraph [00148].
With respect to claims 56-58, Benenato discloses that the lipid nanoparticle comprises about 50 mol % of compound (e.g. Compound 18), about 10 mol % of phospholipid (e.g. DSPC), about 38.5 mol % of structural lipid (e.g., cholesterol, sitosterol), and about 1.5 mol % of PEG lipid (e.g. PEG-DMG). See paragraph [00318].
With respect to claim 3, claim 3 merely indicates that the ionizable lipid, sterol, other structural lipid, non-cationic helper lipid, phospholipid, or PEG lipid is a lipid that binds to C1q. As outlined above, Benenato discloses a lipid nanoparticle comprising Compound 18, sitosterol, cholesterol, DSPC, and PEG-DMG. There is no requirement that Benenato expressly discloses that Compound 18, sitosterol, cholesterol, DSPC, or PEG-DMG possesses the functional property of C1q binding.
With respect to claims 4-5, claims 4-5 merely recite functional characteristics of the claimed lipid nanoparticle. Claim scope is not limited by claim language that does not limit the claim to a particular structure. In this case, claims 3-5 merely recite functional characteristics of the claimed lipid nanoparticle without positively limiting any of the structural features of the claimed nanoparticle. 


Claims 1-5, 13, 16, 18, 35-37, 41-43, 51, 56-58, and 129 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/106799 A1 to Martini et al. (published: 22 Jun 2017).
It is noted that WO 2017/106799 A1 does not share inventorship with the instant application.
Applicant claims Domestic Benefit of provisional application 62/623,922 filed 01/30/2018. However, provisional application 62/623,922 does not provide adequate written support for each and every limitation recited in the instant claims. For example, provisional application 62/623,922 does not provide adequate written support for (1) an “immune cell delivery potentiating lipid” and (2) wherein the “ionizable lipid”, “sterol”, or “other structural lipid” comprises an immune cell delivery potentiating lipid “in an amount effective to enhance delivery of the lipid nanoparticle to an immune cell”, as recited in independent claim 1. Accordingly, independent claim 1, and dependent claims thereof, do not receive benefit of provisional application 62/623,922 filed 01/30/2018.
Martini disclose a lipid nanoparticle comprising an mRNA. See paragraph [0732].
Martini discloses that the lipid nanoparticle comprises the lipid of Compound 18. See paragraphs [0668] and [0717]. Martini discloses (e.g. page 171) that Compound 18 has the following structure,

    PNG
    media_image2.png
    171
    836
    media_image2.png
    Greyscale

which is identical to the compound identified as Compound X, and also referred to as Compound I-18, in the instant specification. 
Martini discloses that the lipid nanoparticle comprises cholesterol. See paragraph [0700].
Martini discloses that the lipid nanoparticle comprises sitosterol. See paragraph [0700].

Martini discloses that the lipid nanoparticle comprises DSPC. See paragraph [0681].
With respect to claims 56-58, in paragraph [0720], Martini discloses a lipid nanoparticle comprising about 50 mol % Compound 18, about 10 mol % DSPC, about 33.5 mol % cholesterol, about 1.5 mol % PEG-DMG, and about 5 mol % DOTAP. In paragraph [0821], Martini further discloses a lipid nanoparticle comprising about 50% cationic lipid (e.g. Compound 18), about 10% non-cationic lipid (e.g. DSPC), about 1.5% PEG lipid (e.g. PEG-DMG), and about 38.5% structural lipid (e.g. cholesterol). In paragraph [0703], Martini discloses that the structural lipid (e.g. cholesterol) is 38.5 mol %. See also paragraph [0818], “the molar lipid ratio is approximately 50/10/38.5/1.5”.
With respect to the limitation that the lipid nanoparticle is for delivery to an immune cell or T cell, claim scope is not limited by claim language that does not limit a claim to a particular structure. In this case, the recitation that the lipid nanoparticle is used for delivery to an immune cell or T cell is an intended use recitation which does not positively further limit the structure of the claimed lipid nanoparticle.
With respect to claim 3, claim 3 merely indicates that the ionizable lipid, sterol, other structural lipid, non-cationic helper lipid, phospholipid, or PEG lipid is a lipid that binds to C1q. As outlined above, Martini discloses a lipid nanoparticle comprising Compound 18, sitosterol, cholesterol, DSPC, and PEG-DMG. There is no requirement that Martini expressly discloses that Compound 18, sitosterol, cholesterol, DSPC, or PEG-DMG possesses the functional property of C1q binding.
With respect to claims 4-5, claims 4-5 merely recite functional characteristics of the claimed lipid nanoparticle. Claim scope is not limited by claim language that does not limit the claim to a particular structure. In this case, claims 3-5 merely recite functional characteristics of the claimed . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20, 22-23, 31-34, 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/049245 A2 to Benenato et al. (published: 23 Mar 2017), of record in IDS, as applied to claims 1-5, 13, 16, 18, 35-37, 41-43, 51, 56-58, and 129 above; and in view of Zhao et al. (2015) “Preparation of liposomes using supercritical carbon dioxide technology: Effects of phospholipids and sterols” Food Research International, 77, 63-72.
With respect to claims 17, 20, 22-23, Benenato discloses that the lipid nanoparticle comprises sitosterol. See paragraph [00191]. Benenato does not expressly identify the disclosed sitosterol as β-sitosterol. However, one of ordinary skill in the art would have recognized that Benenato’s disclosed sitosterol embraces β-sitosterol, and further that β-sitosterol has been successfully incorporated into lipid nanoparticle formulations, such as disclosed by Zhao. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute sitosterol, as generically disclosed by Benenato, with β-sitosterol, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
prima facie obvious.

Claims 17, 20, 22-23, 31-34, 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/106799 A1 to Martini et al. (published: 22 Jun 2017), as applied to claims 1-5, 13, 16, 18, 35-37, 41-43, 51, 56-58, and 129 above; and in view of Zhao et al. (2015) “Preparation of liposomes using supercritical carbon dioxide technology: Effects of phospholipids and sterols” Food Research International, 77, 63-72.
With respect to claims 17, 20, 22-23, Martini discloses that the lipid nanoparticle comprises sitosterol. See paragraph [0700]. Martini does not expressly identify the disclosed sitosterol as β-sitosterol. However, one of ordinary skill in the art would have recognized that Martini’s disclosed sitosterol embraces β-sitosterol, and further that β-sitosterol has been successfully incorporated into lipid nanoparticle formulations, such as disclosed by Zhao. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute sitosterol, as generically disclosed by Martini, with β-sitosterol, specifically, 
Claims 31-34 are directed to the mol% concentration of cholesterol relative to the mol% concentration of phytosterol (claims 31-34). Claims 59-60 are directed to the percentage amount of phytosterol relative to the mol% concentration of sterol or other structural lipid and the total mol% concentration of structural lipid. Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, although Martini does not expressly teach the concentration ranges as recited in claim 31-34, 59-60, Martini does teach a lipid nanoparticle broadly embraced by the instant claims. Thus, absent a secondary consideration, the claimed concentration ranges, as recited in claim 31-34, 59-60, would have been prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1) Claims 1-5, 13, 16-18, 20, 22-23, 31-37, 41-43, 51, 56-60, and 129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,868,691 B2; in view of Zhao et al. (2015) “Preparation of liposomes using supercritical carbon dioxide technology: Effects of phospholipids and sterols” Food Research International, 77, 63-72; and Shimada et al. (2000) “Determination of incorporated amounts of poly(ethylene glycol)-International journal of pharmaceutics, 203(1-2), 255-263.
The reference claims are directed to a lipid nanoparticle (claim 3) comprising an ionizable lipid identical to Compound X of the instant application (claim 1), DSPC (claim 5), sitosterol (claim 8), cholesterol (claim 8), a PEG lipid (claim 10), and an mRNA (claim 21). Claim 29 recites wherein the mRNA encodes for a polypeptide of interest. Claim 14 recites wherein the lipid nanoparticle comprises about 50 mol% ionizable lipid, about 10 mol% phospholipid, about 38.5 mol% structural lipid, and about 1.5 mol% PEG lipid. 
The reference claims recite that the lipid nanoparticle comprises sitosterol, generically, as opposed to β-sitosterol, specifically. However, one of ordinary skill in the art would have recognized that β-sitosterol is embraced by the generic recitation of sitosterol, and further that β-sitosterol has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Zhao. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute sitosterol, generically, with β-sitosterol, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The reference claims recite that the lipid nanoparticle comprises a PEG lipid, generically, as opposed to PEG-DMG, specifically. However, one of ordinary skill in the art would have recognized that PEG-DMG is embraced by the generic recitation of a PEG lipid, and further that PEG-DMG has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Shimada. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a PEG lipid, generically, with PEG-DMG, specifically, with a reasonable expectation of success 
The recited concentration ranges in instant claims 17, 20, 22-23, 31-34, 56-60 will not support the patentability of subject matter encompassed by the reference claims as it is not inventive to discover the optimum or workable ranges by routine experimentation. Accordingly, absent a secondary consideration, the concentration ranges recited in instant claims 17, 20, 22-23, 31-34, 56-60 are prima facie obvious over the reference claims.


(2) Claims 1-5, 13, 16-18, 20, 22-23, 31-37, 41-43, 51, 56-60, and 129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,442,756 B2; in view of Zhao et al. (2015) “Preparation of liposomes using supercritical carbon dioxide technology: Effects of phospholipids and sterols” Food Research International, 77, 63-72; and Shimada et al. (2000) “Determination of incorporated amounts of poly(ethylene glycol)-derivatized lipids in liposomes for the physicochemical characterization of stealth liposomes” International journal of pharmaceutics, 203(1-2), 255-263.
The reference claims are directed to a lipid nanoparticle (claim 10) comprising a compound which specifically embraces Compound X of the instant application. That is, Compound X of the instant application is the compound of claim 8, wherein R4 is -(CH2)nQ, in which Q is -OH and n is 2, as specifically recited in claim 1. The reference claims further recite that the lipid nanoparticle comprises DSPC (claim 11), sitosterol (claim 12), cholesterol (claim 12), a PEG lipid (claim 15), and an mRNA (claim 18). Claim 15 recites that the lipid nanoparticle comprises about 30 mol% to about 60 mol% said compound, about 0 mol% to about 30 mol% phospholipid, about 18.5 mol% to about 48.5 mol% structural lipid, and about 0 mol% to about 10 mol% PEG lipid.
prima facie obvious to one of ordinary skill in the art to substitute sitosterol, generically, with β-sitosterol, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The reference claims recite that the lipid nanoparticle comprises a PEG lipid, generically, as opposed to PEG-DMG, specifically. However, one of ordinary skill in the art would have recognized that PEG-DMG is embraced by the generic recitation of a PEG lipid, and further that PEG-DMG has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Shimada. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a PEG lipid, generically, with PEG-DMG, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The recited concentration ranges in instant claims 17, 20, 22-23, 31-34, 56-60 will not support the patentability of subject matter encompassed by the reference claims as it is not inventive to discover the optimum or workable ranges by routine experimentation. Accordingly, absent a secondary consideration, the concentration ranges recited in instant claims 17, 20, 22-23, 31-34, 56-60 are prima facie obvious over the reference claims.

(3) Claims 1-5, 13, 16-18, 20, 22-23, 31-37, 41-43, 51, 56-60, and 129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,266,485 B2; in view of Zhao et al. (2015) “Preparation of liposomes using supercritical carbon dioxide technology: Effects of phospholipids and sterols” Food Research International, 77, 63-72; and Shimada et al. (2000) “Determination of incorporated amounts of poly(ethylene glycol)-derivatized lipids in liposomes for the physicochemical characterization of stealth liposomes” International journal of pharmaceutics, 203(1-2), 255-263.
The reference claims are directed to a lipid nanoparticle (claim 13) comprising a compound which specifically embraces Compound X of the instant application. That is, Compound X of the instant application is the compound of claim 1, wherein l is 5, n is 2, M and M’ are both -C(O)O-, R2 and R3 are both C8 alkyl, and R’ is C9 linear alkyl, as specifically recited in claim 1. The reference claims further recite that the lipid nanoparticle comprises DSPC (claim 14), sitosterol (claim 15), cholesterol (claim 15), a PEG lipid (claim 18), and an mRNA (claim 21). Claim 18 recites that the lipid nanoparticle comprises about 30 mol% to about 60 mol% said compound, about 0 mol% to about 30 mol%, phospholipid, about 18.5 mol% to about 48.5 mol% structural lipid, and about 0 mol% to about 10 mol% PEG lipid.
The reference claims recite that the lipid nanoparticle comprises sitosterol, generically, as opposed to β-sitosterol, specifically. However, one of ordinary skill in the art would have recognized that β-sitosterol is embraced by the generic recitation of sitosterol, and further that β-sitosterol has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Zhao. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute sitosterol, generically, with β-sitosterol, specifically, with a reasonable expectation of success because the simple 
The reference claims recite that the lipid nanoparticle comprises a PEG lipid, generically, as opposed to PEG-DMG, specifically. However, one of ordinary skill in the art would have recognized that PEG-DMG is embraced by the generic recitation of a PEG lipid, and further that PEG-DMG has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Shimada. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a PEG lipid, generically, with PEG-DMG, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The recited concentration ranges in instant claims 17, 20, 22-23, 31-34, 56-60 will not support the patentability of subject matter encompassed by the reference claims as it is not inventive to discover the optimum or workable ranges by routine experimentation. Accordingly, absent a secondary consideration, the concentration ranges recited in instant claims 17, 20, 22-23, 31-34, 56-60 are prima facie obvious over the reference claims.

(4) Claims 1-5, 13, 16-18, 20, 22-23, 31-37, 41-43, 51, 56-60, and 129 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-188 of U.S. Application No. 17/538,217 (claim set filed: 11/30/2021) ; in view of Zhao et al. (2015) “Preparation of liposomes using supercritical carbon dioxide technology: Effects of phospholipids and sterols” Food Research International, 77, 63-72; and Shimada et al. (2000) “Determination of incorporated amounts of poly(ethylene glycol)-derivatized lipids in liposomes for International journal of pharmaceutics, 203(1-2), 255-263.
The reference claims are directed to a lipid nanoparticle (claim 132) comprising a compound which specifically embraces Compound X of the instant application. That is, Compound X of the instant application is the compound of claim 116, wherein R4 is -(CH2)nQ, in which Q is -OH and n is 2, as specifically recited in claims 119-121. The reference claims further recite that the lipid nanoparticle comprises DSPC (claim 134), cholesterol (claim 138), sitosterol (claim 138), a PEG lipid (claim 140), and an mRNA (claim 151). Claim 169 recites that the mRNA encodes of polypeptide of interest. Claim 145 recites that the lipid nanoparticle comprises about 50 mol % said compound, about 10 mol % phospholipid, about 38.5 mol % structural lipid, and about 1.5 mol % PEG lipid.
The reference claims recite that the lipid nanoparticle comprises sitosterol, generically, as opposed to β-sitosterol, specifically. However, one of ordinary skill in the art would have recognized that β-sitosterol is embraced by the generic recitation of sitosterol, and further that β-sitosterol has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Zhao. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute sitosterol, generically, with β-sitosterol, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The reference claims recite that the lipid nanoparticle comprises a PEG lipid, generically, as opposed to PEG-DMG, specifically. However, one of ordinary skill in the art would have recognized that PEG-DMG is embraced by the generic recitation of a PEG lipid, and further that PEG-DMG has been successfully incorporated into lipid nanoparticle formulations of the prior art, prima facie obvious to one of ordinary skill in the art to substitute a PEG lipid, generically, with PEG-DMG, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The recited concentration ranges in instant claims 17, 20, 22-23, 31-34, 56-60 will not support the patentability of subject matter encompassed by the reference claims as it is not inventive to discover the optimum or workable ranges by routine experimentation. Accordingly, absent a secondary consideration, the concentration ranges recited in instant claims 17, 20, 22-23, 31-34, 56-60 are prima facie obvious over the reference claims.

(5) Claims 1-5, 13, 16-18, 20, 22-23, 31-37, 41-43, 51, 56-60, and 129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,406,112 B2; in view of Zhao et al. (2015) “Preparation of liposomes using supercritical carbon dioxide technology: Effects of phospholipids and sterols” Food Research International, 77, 63-72; and Shimada et al. (2000) “Determination of incorporated amounts of poly(ethylene glycol)-derivatized lipids in liposomes for the physicochemical characterization of stealth liposomes” International journal of pharmaceutics, 203(1-2), 255-263.
The reference claims recite a lipid nanoparticle comprising an mRNA encoding a human methylmalonyl-CoAmutase (MCM) polypeptide and a compound (Compound 18) identical to Compound X of the instant application. See claim 1. The reference claims further recite that the lipid nanoparticle comprises DSPC, cholesterol, and a PEG lipid. See claims 14-19.
The reference claims do not recite that the lipid nanoparticle comprises β-sitosterol. However, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the lipid nanoparticle of the reference claims to further comprise β-sitosterol because β-sitosterol has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Zhao, and further because phytosterols, such as β-sitosterol, can lower plasma cholesterol and triacylglyceride levels and hence reduce the risk of a number of diseases (see Zhao, page 64, col. 1). 
The reference claims recite that the lipid nanoparticle comprises a PEG lipid, generically, as opposed to PEG-DMG, specifically. However, one of ordinary skill in the art would have recognized that PEG-DMG is embraced by the generic recitation of a PEG lipid, and further that PEG-DMG has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Shimada. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a PEG lipid, generically, with PEG-DMG, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The recited concentration ranges in instant claims 17, 20, 22-23, 31-34, 56-60 will not support the patentability of subject matter encompassed by the reference claims as it is not inventive to discover the optimum or workable ranges by routine experimentation. Accordingly, absent a secondary consideration, the concentration ranges recited in instant claims 17, 20, 22-23, 31-34, 56-60 are prima facie obvious over the reference claims.

(6) Claims 1-5, 13, 16-18, 20, 22-23, 31-37, 41-43, 51, 56-60, and 129 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-51 of U.S. Application No. 16/515,256 (claim set filed: 08/04/2021) ; in view of Zhao et al. (2015) “Preparation of liposomes using supercritical carbon dioxide technology: Effects of phospholipids Food Research International, 77, 63-72; and Shimada et al. (2000) “Determination of incorporated amounts of poly(ethylene glycol)-derivatized lipids in liposomes for the physicochemical characterization of stealth liposomes” International journal of pharmaceutics, 203(1-2), 255-263.
The reference claims recite a lipid nanoparticle comprising an mRNA encoding a human methylmalonyl-CoAmutase (MCM) polypeptide and a compound (Compound 18) identical to Compound X of the instant application. See claims 31 and 42. The reference claims further recite that the lipid nanoparticle comprises DSPC, cholesterol, and a PEG lipid. See claims 43-44.
The reference claims do not recite that the lipid nanoparticle comprises β-sitosterol. However, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the lipid nanoparticle of the reference claims to further comprise β-sitosterol because β-sitosterol has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Zhao, and further because phytosterols, such as β-sitosterol, can lower plasma cholesterol and triacylglyceride levels and hence reduce the risk of a number of diseases (see Zhao, page 64, col. 1). 
The reference claims recite that the lipid nanoparticle comprises a PEG lipid, generically, as opposed to PEG-DMG, specifically. However, one of ordinary skill in the art would have recognized that PEG-DMG is embraced by the generic recitation of a PEG lipid, and further that PEG-DMG has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Shimada. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a PEG lipid, generically, with PEG-DMG, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
prima facie obvious over the reference claims.


(7) Claims 1-5, 13, 16-18, 20, 22-23, 31-37, 41-43, 51, 56-60, and 129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,556,018 B2; in view of Zhao et al. (2015) “Preparation of liposomes using supercritical carbon dioxide technology: Effects of phospholipids and sterols” Food Research International, 77, 63-72; and Shimada et al. (2000) “Determination of incorporated amounts of poly(ethylene glycol)-derivatized lipids in liposomes for the physicochemical characterization of stealth liposomes” International journal of pharmaceutics, 203(1-2), 255-263.
The reference claims are directed to a method of using a lipid nanoparticle comprising an mRNA encoding a protein of interest, an ionizable lipid (Cmpd 18) that is identical to Compound X of the instant application, DSPC, a structural lipid, and a PEG lipid. See claims 1, 8, 10, 24, and 26. Claims directed to a product, as in the instant claims, are considered prima facie obvious in view of claims directed to using said product, as in the reference claims. The reference claims further recite that the lipid nanoparticle comprises cholesterol. See claim 28. The reference claims further recite that the lipid nanoparticle comprises a molar ratio of about 45-65% ionizable lipid: 5-25% helper lipid: 15-45% structural lipid: and 0.15-15% PEG-lipid. See claim 12.
The reference claims recite that the lipid nanoparticle comprises a structural lipid, generically, as opposed to β-sitosterol, specifically. However, one of ordinary skill in the art would have prima facie obvious to one of ordinary skill in the art to substitute a structural lipid, generically, with β-sitosterol, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The reference claims recite that the lipid nanoparticle comprises a PEG lipid, generically, as opposed to PEG-DMG, specifically. However, one of ordinary skill in the art would have recognized that PEG-DMG is embraced by the generic recitation of a PEG lipid, and further that PEG-DMG has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Shimada. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a PEG lipid, generically, with PEG-DMG, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The recited concentration ranges in instant claims 17, 20, 22-23, 31-34, 56-60 will not support the patentability of subject matter encompassed by the reference claims as it is not inventive to discover the optimum or workable ranges by routine experimentation. Accordingly, absent a secondary consideration, the concentration ranges recited in instant claims 17, 20, 22-23, 31-34, 56-60 are prima facie obvious over the reference claims.


(8) Claims 1-5, 13, 16-18, 20, 22-23, 31-37, 41-43, 51, 56-60, and 129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,207,010 B2; in view of Zhao et al. (2015) “Preparation of liposomes using supercritical carbon dioxide technology: Effects of phospholipids and sterols” Food Research International, 77, 63-72; Shimada et al. (2000) “Determination of incorporated amounts of poly(ethylene glycol)-derivatized lipids in liposomes for the physicochemical characterization of stealth liposomes” International journal of pharmaceutics, 203(1-2), 255-263; and Pardi et al. (2015) “Expression kinetics of nucleoside-modified mRNA delivered in lipid nanoparticles to mice by various routes” Journal of Controlled Release, 217, 345-351.
	The reference claims recite a lipid nanoparticle comprising an ionizable lipid (Compound 18), which is identical to Compound X of the instant claims. See claim 1. The reference claims further recite that the lipid nanoparticle comprises DSPC, a structural lipid, and a PEG lipid. See claims 1 and 7. Claim 16 recites that the structural lipid is a sterol. Claim 4 recites that the lipid nanoparticle comprises a molar ratio of about 45-65% ionizable amino lipid, about 0.15-15% PEG-lipid, about 15-45% cholesterol and about 5-25% 55 non-cationic helper lipid.
The reference claims recite that the lipid nanoparticle comprises a sterol, generically, as opposed to β-sitosterol, specifically. However, one of ordinary skill in the art would have recognized that β-sitosterol is embraced by the generic recitation of a sterol, and further that β-sitosterol has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Zhao. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a sterol, generically, with β-sitosterol, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
prima facie obvious to one of ordinary skill in the art to substitute a PEG lipid, generically, with PEG-DMG, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The reference claims do not recite that the lipid nanoparticle comprises an mRNA coding a protein of interest. However, prior to the effective filing date of the instant, it would have been prima facie obvious for one of ordinary skill in the art to modify the lipid nanoparticle of the reference claims to further comprise an mRNA coding a protein of interest because the prior art recognized lipid nanoparticles as appropriate carriers of mRNA for delivery of therapeutic proteins, as disclosed by Pardi.
The recited concentration ranges in instant claims 17, 20, 22-23, 31-34, 56-60 will not support the patentability of subject matter encompassed by the reference claims as it is not inventive to discover the optimum or workable ranges by routine experimentation. Accordingly, absent a secondary consideration, the concentration ranges recited in instant claims 17, 20, 22-23, 31-34, 56-60 are prima facie obvious over the reference claims.


(9) Claims 1-5, 13, 16-18, 20, 22-23, 31-37, 41-43, 51, 56-60, and 129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,485,885 B2; in view of Zhao et al. (2015) “Preparation of liposomes using supercritical carbon dioxide technology: Effects of phospholipids and sterols” Food Research International, 77, 63-72; and Shimada et al. (2000) “Determination of incorporated amounts of poly(ethylene glycol)-derivatized lipids in liposomes for the physicochemical characterization of stealth liposomes” International journal of pharmaceutics, 203(1-2), 255-263.
	The reference claims are directed to a lipid nanoparticle (claim 1) comprising an ionizable amino lipid (Compound 18) that is identical to Compound X of the instant application (claim 4), DSPC (claim 10), a sterol as a structural lipid (claim 12), a PEG lipid (claim 1), and an mRNA encoding a protein (claims 19 and 22). Claim 13 recites that the lipid nanoparticle comprises a molar ratio of about 45-65% ionizable amino lipid, about 0.15-15% PEG-lipid, about 15-45% cholesterol and about 5-25% non-cationic helper lipid.
The reference claims recite that the lipid nanoparticle comprises a sterol, generically, as opposed to β-sitosterol, specifically. However, one of ordinary skill in the art would have recognized that β-sitosterol is embraced by the generic recitation of a sterol, and further that β-sitosterol has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Zhao. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a sterol, generically, with β-sitosterol, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The reference claims recite that the lipid nanoparticle comprises a PEG lipid, generically, as opposed to PEG-DMG, specifically. However, one of ordinary skill in the art would have recognized that PEG-DMG is embraced by the generic recitation of a PEG lipid, and further that PEG-DMG has been successfully incorporated into lipid nanoparticle formulations of the prior art, prima facie obvious to one of ordinary skill in the art to substitute a PEG lipid, generically, with PEG-DMG, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The recited concentration ranges in instant claims 17, 20, 22-23, 31-34, 56-60 will not support the patentability of subject matter encompassed by the reference claims as it is not inventive to discover the optimum or workable ranges by routine experimentation. Accordingly, absent a secondary consideration, the concentration ranges recited in instant claims 17, 20, 22-23, 31-34, 56-60 are prima facie obvious over the reference claims.


(10) Claims 1-5, 13, 16-18, 20, 22-23, 31-37, 41-43, 51, 56-60, and 129 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-123 of U.S. Application No. 16/599,661 (claim set filed: 10/21/2021); in view of Zhao et al. (2015) “Preparation of liposomes using supercritical carbon dioxide technology: Effects of phospholipids and sterols” Food Research International, 77, 63-72; and Shimada et al. (2000) “Determination of incorporated amounts of poly(ethylene glycol)-derivatized lipids in liposomes for the physicochemical characterization of stealth liposomes” International journal of pharmaceutics, 203(1-2), 255-263.
	The reference claims are directed to a composition comprising a lipid nanoparticle (claim 92) comprising an mRNA coding for a protein (claim 92), an ionizable lipid (Cmpd 18) that is identical to Compound X of the instant application (claim 99), DSPC (claim 100), a structural lipid (claim 92), and a PEG lipid (claim 92). Claim 120 recites that the lipid nanoparticle comprises cholesterol. 
The reference claims recite that the lipid nanoparticle comprises a structural lipid, generically, as opposed to β-sitosterol, specifically. However, one of ordinary skill in the art would have recognized that β-sitosterol is embraced by the generic recitation of a structural lipid, and further that β-sitosterol has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Zhao. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a structural lipid, generically, with β-sitosterol, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The reference claims recite that the lipid nanoparticle comprises a PEG lipid, generically, as opposed to PEG-DMG, specifically. However, one of ordinary skill in the art would have recognized that PEG-DMG is embraced by the generic recitation of a PEG lipid, and further that PEG-DMG has been successfully incorporated into lipid nanoparticle formulations of the prior art, such as disclosed by Shimada. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a PEG lipid, generically, with PEG-DMG, specifically, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The recited concentration ranges in instant claims 17, 20, 22-23, 31-34, 56-60 will not support the patentability of subject matter encompassed by the reference claims as it is not inventive to discover the optimum or workable ranges by routine experimentation. Accordingly, absent a prima facie obvious over the reference claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633